DISMISS and Opinion Filed April 12, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-22-00080-CV

                               SHONE NIX, Appellant
                                      V.
                              ELMA MERAZ, Appellee

                On Appeal from the 15th Judicial District Court
                           Grayson County, Texas
                     Trial Court Cause No. CV-18-1690

                        MEMORANDUM OPINION
               Before Justices Schenck, Molberg, and Pedersen, III
                        Opinion by Justice Pedersen, III
      Before the Court is appellant’s motion to dismiss the appeal because he has

settled his dispute with appellee. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).




                                          /Bill Pedersen, III//
220080f.p05                               BILL PEDERSEN, III
                                          JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SHONE NIX, Appellant                         On Appeal from the 15th Judicial
                                             District Court, Grayson County, Texas
No. 05-22-00080-CV         V.                Trial Court Cause No. CV-18-1690.
                                             Opinion delivered by Justice
ELMA MERAZ, Appellee                         Pedersen, III. Justices Schenck and
                                             Molberg participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee ELMA MERAZ recover her costs of this
appeal from appellant SHONE NIX.


Judgment entered this 12th day of April, 2022.




                                       –2–